836 So. 2d 314 (2002)
Patrick M. ARCEMENT
v.
Cheri Lynn CRUZ.
No. 2002-C-2533.
Court of Appeal of Louisiana, Fourth Circuit.
December 20, 2002.
*315 Sharon M. Williams, Chalmette, LA, Counsel for Plaintiff/Relator.
Keith Couture, Chalmette, LA, Counsel for Defendant/Respondent.
Court composed of Judge JOAN BERNARD ARMSTRONG, Judge MIRIAM G. WALTZER, and Judge MAX N. TOBIAS JR.
MAX N. TOBIAS, JR., Judge.
Once a judge recuses himself or herself from hearing a case, the judge is thereafter precluded from hearing that case ever again. Schwing v. Dunlap, 123 La. 485, 49 So. 134, 136 (La.1909). In this case, the trial judge recused himself sua sponte on 16 September 2002 and gave reasons. See La. C.C.P. art. 152. The judge stated that because relator's counsel was a candidate against him and relator was her campaign manager, the appearance of impropriety required his recusal "to promote, protect and preserve the independence and integrity of the judiciary by the Canons of Judicial Conduct." Now that the campaign and election are over is of no moment; the taint of the appearance of impropriety permanently remains. In re Lemoine, 96-2116 (La.1/14/97), 686 So. 2d 837; see also Canon 3(C), Code of Judicial Conduct.
Accordingly, we granted the application for a supervisory writ of the relator, Patrick M. Arcement. We further grant relator's request for relief: The Honorable Manuel Fernandez is and remains recused from hearing, dealing with, or trying any part of the captioned matter. Our stay order of 19 December 2002 is vacated.
SUPERVISORY WRIT GRANTED; RELIEF GRANTED; STAY VACATED.